Title: To John Adams from Tench Coxe, 30 June 1791
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia June 30.1791.

I have the honor to enclose you a continued bill of the Treasurer’s set of exchange, No. 1351, for five hundred dollars in your favour bearing date the 4th day of May 1791 and drawn on Benjamin Lincoln Eq. Collector of Boston.  I beg leave respectfully to observe, that the Secretary of the Treasury relies upon your readiness to indemnify the United States for any injury that might arise to them from the other bill, although he does not perceive how any disadvantage can possibly occur since you are certain it was not endorsed, and your son has prudently notified the Collector of Boston.
I lately transmitted under cover to you the 5th. Number of the paper, of the four first of which I have taken the liberty to request your perusal.
There appears already a certainty that the whole stock of the Bank of the United States will be subscribed as fast as the operation can be performed by the individuals, and there are reasons to believe that an animated exertion to avoid being shut out will take place.
The french duty on oil, in the passage of the bill through the Assembly, has been reduced to six livres per 100lb French equal to 108lb Avoirdupois.  I have not made a calculation, but it is said now to be more favorable than the footing on which it stood in 1790.  Our ships can no longer, on purchase by the citizens of France, be made free French bottoms.  The Tobacco business yet retains its original form, but as it was a precipitate and not an orderly proceeding, and a very unfit object for a convention representing the whole body of the nation, I hope it will not stand.
With the highest respect, I have the honor to be, /  Sir /  Your most obedt. /  & most humble servt.

Tench Coxe